79 So.3d 884 (2012)
Carl V. MOORE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-3523.
District Court of Appeal of Florida, Fifth District.
February 14, 2012.
James S. Purdy, Public Defender, and Colby Nicole Ferris, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Flagg v. State, 74 So.3d 138 (Fla. 1st DCA 2011).
TORPY, EVANDER and JACOBUS, JJ., concur.